 In the Matter of SOUTH PORTLAND SHIPBUILDING CORPORATIONandINDEPENDENT UNION OF SHIPYARD WORKERS OF SOUTH PORTLANDCase No. R-3561.Decided March 5, 1942 .Jurisdiction:ship building industry.Investigation and Certification of Representatives:existence of question : refusalto accordunionrecognition until certified by the Board ; immediate electiondirected subject to provision that certification not a bar to filing new petitionby reason of expanding plant.UnitAppropriate for Collective Bargaining:allhourly paid production andmaintenance employees, including truck drivers, guards and watchmen (ex-cept chief and captains at the Company's South Portland yard), but exclud-ing foremen, assistant foremen, supervisory employees having the right tohire and fire, salaried employees, office janitors, first aid employees, time-keepers, counters, chauffeurs operating Company cars and beachwagons,technicalengineers,draftsmen, and architects ; stipulation as to.Mr. Thatcher B. Pinkham,of Portland, Maine for the Company.Mr. Israel Bernstein,of Portland, Maine for the Independent.Mr. Sidney Grant,of Boston, Mass., for the C. I. O.Mr. Alonzo F. Young,of Portland, Maine for the A. F. of L.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 26, 1941, Independent Union of Shipyard Workersof South Portland, herein called the Independent, filed with theRegional Director for the First Region (Boston, Massachusetts) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of South Portland Ship-building Corporation, South Portland, Maine, herein called the Com-pany, and requesting an investigation and certification of repre-sentatives, pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On February 4, 1942, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-39 N. L. R. B., No. 85.485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionalLabor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On February 11, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theIndependent and the Industrial Union ofMarine andShipbuilding,Workers of America (C. I. 0.), hereincalledthe C. I. 0., and theAmerican Federation of Labor, herein called the A. F. bf L., labororganizations claiming to represent employees directly affected bythe investigation.Pursuant to notice, a hearing was held on Feb-ruary 19, 1942, at Portland, Maine, before Thomas H. Ramsey, theTrial Examiner duly designated by the Chief Trial Examiner.Allpartieswere represented and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the hearing, the Trial Examiner made rulings onthe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDING OF FACTI.THE BUSINESS OF THE COMPANYSouth Portland Shipbuilding Corporation is a Maine corporation,with its principal place of business and plant located at South Port-land,Maine.The Company is engaged in the construction of 51cargo ships under defense contracts with the United States MaritimeCommission.Ninety-five percent of the raw material currently usedby the Company in its shipbuilding operations and amounting to ap-proximately 174,216 tons, is shipped. into the State of Maine fromother States.The Company employs approximately 2,900 productionemployees.-nti4,,,2^III.THE ORGANIZATIONS INVOLVEDIndependent Union of Shipyard Workers of South Portland is anunaffiliated labor organization, admitting to membership employees ofthe Company.Industrial Union of Marine and Shipbuilding Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.The American Federation of Labovis an international labor organ-ization, admitting to membership employees of the Company. SOUTH PORTLAND SHIPBUILDING CORPORATION487111.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the petition herein the Independent de-manded recognition by the Company as the representative of theCompany's employees for purposes of collective bargaining.TheCompany refused to grant recognition to the Independent unless cer-tified by the- Board.It was stipulated by the parties that each of the unions representsa substantial number of the Company's employees.-We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITIt was stipulated by the parties that the appropriate unit shouldconsist of all hourly paid production and maintenance employees,including truck drivers, guards, and watchmen, and not including thechief and captains at the Company's South Portland yard; but exclud-ing foremen, assistant foremen, supervisory employees having the rightto hire and fire, salaried employees, office janitors, first aid employees,timekeepers, counters, chauffeurs operating company cars and beachwagons, technical engineers,draftsmen, and architects.In accordance with the stipulation, we find that all hourly paidproduction and maintenance employees, including truck drivers,guards, and watchmen - (except the chief and captains at the Com-pany's South Portland yard), but excluding foremen, assistant fore-men, supervisory employees having the right to hire and fire, salariedemployees, office janitors, first aid employees, timekeepers, counters,chauffeurs operating company cars and beach wagons, technical engi-neers, draftsmen, and architects, constitute a unit appropriate for thepurposes of collective bargaining.We further find that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining, and otherwise willeffectuate the policies of the Act.- 488DECISIONSOF NATIONALLABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVES,It was disclosed at the hearing that the South Portland plant isin the course of expanding.On January 1, 1942, the Company hadapproximately 1200 to 1500 employees.At the date of the hearingthis number had increased to 2887. It was estimated by the Com-pany that at the end of April 1942, there would be about 4000 em-,ployees on the Company's pay roll and that a peak of employmentwould be reached about the end of June or the first of July 1942, atwhich time the Company would employ in the vicinity of seven toeight thousand employees.The C. I. O. requests that no election should be held until the Com-pany's employees number at least a majority of the personnel expectedto be employed by the Company at the peak of employment. TheA. F. of L. and the Independent request an immediate election. Itappears that the plant is in actual production and that there is inaddition a substantial number of employees, presently on the payroll,which the Company will maintain at its South Portland Plant.We do not believe that simply because the Company intends to ex-pand its working staff, the large number of employees now workingat the Company's plant should be deprived of their right at thepresent time to bargain collectively as provided in the Act. l We shallaccordingly proceed with an immediate determination of represent-atives 1In one respect, however, we shall, in view of the circumstancesherein presented, modify our usual practice.Ordinarily we refuse,for administrative reasons, to entertain a petition for investigationand certification of representatives within a year after we have issueda certification.'Since the planned expansion of the South Portlandplant will almost triple the number of production and maintenanceemployees at the plant in a comparatively short time, we shall notin the event a collective bargaining representative is certified as aresult of this proceeding, adhere to our usual 1-year rule.We shall,instead, entertain a new petition for an investigation and certifica-tion of representatives at any time following issuance of any certifica-tion in this proceeding, provided we are satisfied, under all the cir-cumstances then shown (including proof that there has been a sub-stantial increase in the number of employees at the South Portlandplant and that the petition represents a substantial number of em-ployees), that a question concerning representation affecting com-merce has arisen.IWestinghouse Electric& Manufacturing CompanyandInternationalAssociation ofMachinists,Local 8O4,A. F.of L., 38 N.L. R. B. 4042SeeWestinghouse Electric & ManufacturingCompany,supra. SOUTH PORTLAND SHIPBUILDING CORPORATION489In accordance with our usual practice, we shall direct that the em-ployees at the South Portland, Maine, plant operated by the Companyeligible to vote in the election shall be those in the appropriateunitwho were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of the employees of South Portland Shipbuilding Corpora-tion, South Portland, Maine, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All hourly paid production and maintenance employees of theCompany, including truck drivers, guards, and watchmen (except thechief and captains at the Company's South Portland yard), but ex-cluding foremen, assistant foremen, supervisory employees having,the right to hire and fire, salaried employees, office janitors, first aidemployees, timekeepers, counters, chauffeurs operating company carsand beach wagons, technical engineers, draftsmen, and architects, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDim cTFn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith South Portland Shipbuilding Corporation, at its South Port-land,Maine, plant, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all hourly paid production andmaintenance employees of the Company, including truck drivers,guards, and watchmen (except the chief, and captains at the Com-pany's South Portland yard), who were employed during the pay-roll 490DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod immediately preceding the date of this Direction, includingthose employees who did not work during such pay-toll period -becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding foremen,assistant foremen, supervisory employees having the right to hireand fire, salaried employees, timekeepers, counters, chauffeiirs operat-ing company cars and beach-wagons, technical engineers, draftsmen,and architects, and those employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Independent Union of Shipyard Workers of South Portland, orby Industrial Union'of Marine and Shipbuilding Workers of America(C. I. 0.), or by the American Federation of Labor, for purposes ofcollective bargaining, or by none of these organizations.ME.WM. M. LEIsERs0N took no part in the consideration of theabove Decision and Direction of Election.